DETAILED ACTION
Status of Claims
Claims 1-22 are currently pending.  Claims 1-8, 11-14 and 16 are currently under consideration and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 9-10, 15 and 17-22 are withdrawn from consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Election/Restrictions
Applicant’s election of the claims of Group I (claims 1-16) in the response filed on March 02, 2022 (to the January 24, 2022 Requirement for Restriction) is acknowledged.  In response to applicant’s election, the claims of Group II (claims 17-22) are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant has elected the claims of Group I without traverse.
The examiner contacted applicant’s representative, JOSHUA HAUPTMAN (Reg. No. 76,853), regarding a species election for both items (i) and (ii) at par. 9 of the January 24, 2022 Requirement for Restriction.  In this regard, a supplemental response has been dispatched by applicant, but has yet to be entered at this time, and therefore, applicant has elected, by phone:
(i)	a species of material/substrate: “a species of material/substrate as recited in claim 5 drawn to woven fabrics, nonwoven fabrics and paper, wood, plastics, metals and ceramics”; and
(ii)	a species of product: “a species of product  as recited in claim 12 drawn to fibrous sheets, bed sheets, pillow cases, towels, handkerchiefs, bed-bath cloths, curtains, futon covers, blank covers, seat covers, floor cushion covers, covers, table clothes, carpets, air-purification filters, water-purification filters, air conditions and vehicles”
and identified claims 1-10 and 11-16 as reading on the elected species.  However, it is noted that:
claims 9-10 are drawn to: 
9.	The material according to claim 4, applied to any of drinking water, rainwater, hot spring and cooling towers.
10.	The material according to claim 4, applied to any of hydroponic culture (including aquaculture), soil amendment, washing and cleaning of vegetables, foodstuff preservation and foodstuff antisepsis.
but not the elected species of (i) species of material/substrate; and
claim 15 is drawn to: 
15. The product according to claim 11, wherein the product is a product selected from medical agents applied to at least one of tinea pedis, burn (scald), bedsore (decubitus), secondary diseases of atopic dermatitis, and wounds in skin or epidermis.
but not the elected species of (ii) species of product.
Therefore, claims 9-10 and 15 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Accordingly, claims 1-8, 11-14 and 16 are examined as follows. 

Claim Objections
The following claims are objected to because of the following informalities: 
A.	Claim 5 is objected to because the claim should read:
5.	The material according to claim 4, applied to at least one substrate selected from:
(a) at least one of fibers of any of woven fabrics, nonwoven fabrics and paper, wood, plastics, metals and ceramics;[[,]]
(b) compound materials formed of two or more of woven fabrics, nonwoven fabrics, paper, wood, plastics, metals and ceramics;[[,]] and
(c) at least one of paints, resin films, water, cleaning solutions, air filters and printing inks.
B.	Claim 6 is objected to because the claim should read:
6.	The material according to claim 5, wherein
the substrate is fibers of any of a woven fabric, a nonwoven fabric and paper;[[,]] and
the fibers are impregnated with the agent by immersion of the fibers into a solution in which the agent is dispersed in a solvent.
C.	Claim 7 is objected to because the claim should read:
7.	The material according to claim 5, wherein
the substrate is fibers of any of a woven fabric, a nonwoven fabric and paper;[[,]] and
the agent is attached to the surface of the fibers by application, to the surface of the fibers, of a solution in which the agent is dispersed in a solvent.
D.	Claim 8 is objected to because the claim should read:
8.	The material according to claim 5, wherein
the substrate is at least one of wallpapers, ceiling materials, flooring materials and furniture;[[,]] and
a solution in which the agent is dispersed in a solvent is applied to the surface of the substrate, or a resin film including the agent is applied to the surface of the substrate.
Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 is rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
Claim 14 is drawn to:
14.	The product according to claim 11, wherein the product is a product selected from adhesive plasters (adhesive bandages), ointments, skin lotions, cosmetics, hand creams, gauzes, catheters, endoscopes, bandages, gowns, face masks, balloons, medical instrument buttons, and resin products for medical use.
wherein the recitation, “adhesive plasters (adhesive bandages),” is indefinite.  In this regard, it is noted that MPEP 608.01(m) states (with emphasis added): “[r]eference characters [e.g., the parenthetical recitation of “component (A)”] corresponding to elements recited in the detailed description and the drawings [and by extension, the claims] may be used in conjunction with the recitation of the same element or group of elements in the claims.  The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  The use of reference characters is to be considered as having no effect on the scope of the claims.”  In this regard, claim 14 is indefinite because it is unclear whether the parenthetical recitation, “(adhesive bandages),” is an exemplary embodiment that can be separately excluded (since the use of reference characters is considered to have no effect of the scope of the claims), or whether it is intended as further limiting.  For clarification, examiner suggests amending the claim to recite: “wherein the product is a product selected from adhesive plasters, [[(]]adhesive bandages[[)]], [...].”
Further clarification is required.

Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8, 11-14 and 16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by SAKURADA (US 2014/0044801 A1, Publ. Feb. 13, 2014; hereinafter, “Sakurada”).
Sakurada is directed to:
STERILIZING AND DEODORIZING AGENTS, THEIR METHOD OF MANUFACTURE AND USES
ABSTRACT
The sterilizing and deodorizing agents target bacteria, odors, toxic substances, etc. and are made from silver as metal particles and titanium dioxide as ceramic particles by (1) thermal bonding or (2) pressure bonding or (3) thermal/pressure bonding and mixing the resultant with hydroxyapatite as an adsorptive material. The agent can be mixed with ink, bonding agents and paints and applied to a variety of substrates.
Sakurada, title & abstract.  In this regard, Sakurada teaches a TiO2 powder thermal bonded with a silver powder:
Example 1
[0059]	The following was prepared with the weight ratio of 100:10, particles with thermal bonding of TiO2 powder (particle size 10 μm-50 μm) and silver powder (particle size 1 μm-50 μm.  The particles of Implementation Example 1 that were coated onto a stainless plate were prepared.
Sakurada, par. [0059], Ex. 1.
Regarding independent claim 1 and the requirements:
1.	An agent having efficacy against at least one of viruses, allergens, bacteria, fungi and odorants, the agent comprising:
titanium dioxide particles having low photocatalytic activity, and
metal ions of at least one metal selected from gold, silver, platinum and copper that are adsorbed to the surface of the titanium dioxide particles.
Sakurada clearly teaches a TiO2 powder thermal bonded with a silver powder (Sakurada, par. [0059], Ex. 1), whereby it is noted:
“TiO2 powder” (Sakurada, par. [0059], Ex. 1) reads on “titanium dioxide particles having low photocatalytic activity” of claim 1 (see also Sakurada, par. [0004]-[0006], which discusses prior art “sterilizing and deodorizing agents,” which “utilize the oxidation-reduction ability of a photocatalyst” that occur “in the presence of UV light” WHEREAS Sakurada, par. [0009], states “[i]t is a particular object of the present invention to provide an agent which does not require light to function and persists for long periods of time,” thereby reading on the requirements of claim 1 for “low photocatalytic activity”);
“silver powder” (Sakurada, par. [0059], Ex. 1) reads on “metal ions” of claims 1 and 3:
“metal ions of at least one metal selected from [...], silver, [...]” of claim 1, and
3.	The agent according to claim 1, wherein the metal ions are at least partially present in the form of at least one of [...], and the elemental metal.
wherein “thermal bonding of TiO2 powder (particle size 10 μm-50 μm) and silver powder” (Sakurada, par. [0059], Ex. 1) reads on an “agent” comprising “metal ions [...] that are adsorbed to the surface of the titanium dioxide particles” of claim 1.
It is further noted that the requirement, “having efficacy against at least one of viruses, allergens, bacteria, fungi and odorants,” are functional requirements.  In this regard, it is noted that the structure, material or act in the claim that is connected to (i.e., performs) the recited function is the combination of recited elements of claim 1, which achieve the resulting efficacy.  Therefore, the broadest reasonable interpretation (see MPEP § 2111 with respect to broadest reasonable interpretation) of the functional language is: an intended efficacy of a composition that meets the structural requirements of claim 1 (namely, the agent comprising: titanium dioxide particles having low photocatalytic activity, and metal ions of at least one metal selected from gold, silver, platinum and copper that are adsorbed to the surface of the titanium dioxide particles).  Because this functional language merely recites the intended result of the recited structural limitations, it imposes no patentable distinction on the claim (i.e., the functional language is not further limiting beyond the noted structural limitations).  Therefore, one of ordinary skill in the art would understand that a composition meeting the structural requirements of claim 1, as discussed above, will achieve the intended result of the functional limitation[s] and fall within the boundaries of the claims.
Thus, Sakurada anticipates claims 1 and 3.
Regarding claim 2 and the requirements:
2.	The agent according to claim 1, further comprising hydroxyapatite particles, the metal ions being adsorbed also to the surface of the hydroxyapatite.
Sakurada teaches a claim embodiment directed to the incorporation of adsorptive materials such as hydroxyapatite:
1: A sterilizing agent having a sterilizing effect without the presence of light manufactured by a means selected from the group consisting of (1) thermal bonding a metal (2) pressure bonding a metal and (3) thermal/pressure bonding a metal onto ceramic particles.
[...]
3: The sterilizing agent according to claim 1 wherein the metal is selected from the group consisting of gold, silver, platinum, and copper and mixtures thereof.
4: The sterilizing agent according to claim 3 wherein the ceramic is selected from the group consisting of TiO2, Cr2O3, Co3O4, Al2O3, Sic, CdS, CdSe, WO3, Fe2O3, SrTiO3 and KNbO3 and mixtures thereof.
5: The sterilizing agent according to claim 4 wherein said metal is silver and said ceramic is titanium dioxide.
6: The sterilizing agent according to claim 5 wherein the crystal form of the titanium dioxide is anatase, rutile and mixtures thereof.
7: The sterilizing agent according to claim 6 further including adsorptive materials.
8: The sterilizing agent according to claim 7 wherein said adsorptive materials are Hydroxyapatite.
(Sakurada, claims 1 and 3-8), which is produced by mixing the TiO2 ceramic with the silver metal bonded
thereto with hydroxyapatite adsorptive materials:
[0029]	The metal used in the presently-invented agents constitutes, a metal selected from: gold, silver, platinum, copper, combinations thereof and other various metal particles, preferably silver.  From an economic standpoint, however, a combination ofTiO2 and silver is preferred because it has the aforementioned characteristics and is non-toxic and therefore is safe and does not influence the ecological system.  In view of the relationship between the metal and the ceramic, the particle size of the metal is preferred to be 0.3 to 50 μm.  In order for the agent to be effective in sterilizing bacteria, eliminating odors, etc, the weight ratio of the ceramic to the metal is preferred to be 100:0.01-30, and 100:0.05-15 in particular. The size of the agent comprising the metal bonded to the ceramic is from 0.3 to 100 μm.  The present agent can also be produced mixing the ceramic with the metal bonded thereto with adsorptive materials.
(Sakurada, pr. [0029]), which reads on “metal ions being adsorbed also to the surface of the hydroxyapatite” of claim 2.  
Thus, Sakurada anticipates claim 2.
Regarding claims 4-5 and the requirements:
4.	A material comprising the agent of claim 1.
5.	The material according to claim 4, applied to at least one substrate selected from:
(a) at least one of fibers of any of woven fabrics, nonwoven fabrics and paper, wood, plastics, metals and ceramics,
(b) compound materials formed of two or more of woven fabrics, nonwoven fabrics, paper, wood, plastics, metals and ceramics, and
(c) at least one of paints, resin films, water, cleaning solutions, air filters and printing inks.
Sakurada teaches “thermal bonding of TiO2 powder (particle size 10 μm-50 μm) and silver powder,” which are “coated onto a stainless plate” (Sakurada, par. [0059], Ex. 1), which reads on “[a] material comprising the agent” of claim 4.  Further, Sakurada teaches 
20: A sterilizing means comprising the sterilizing agent of any one of claims 1 through 8 provided in the fibres of a woven or non-woven fabric or paper, wood, plastics, metals, ceramics, compound products, paints, resin films, water, cleaning solutions, air filters and printing ink.
[...]
26: Materials using the sterilizing agent of any one of claims 1 through 8.
(Sakurada, claims 20 and 26), wherein “woven or non-woven fabric or paper, wood, plastics, metals” (Sakurada, claim 20) are “woven fabrics, nonwoven fabrics and paper, wood, plastics, metals” of claim 5.
Thus, Sakurada anticipates claims 4-5.
Regarding claim 6 and the requirements:
6.	The material according to claim 5, wherein
the substrate is fibers of any of a woven fabric, a nonwoven fabric and paper, and
the fibers are impregnated with the agent by immersion of the fibers into a solution in which the agent is dispersed in a solvent.
it is noted that the recitation, “the fibers are impregnated with the agent by immersion of the fibers into a solution in which the agent is dispersed in a solvent” is a product-by-process requirement.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  Nonetheless, Sakurada teaches:
22: A method for giving fabric a sterilizing effect comprising the steps of impregnating any one of claims 1 through 8 into the fibres of a woven or non-woven fabric.
(Sakurada, claim 22), which reads on the product-by-process requirements of claim 6.
Thus, Sakurada anticipates claim 6.
Regarding claim 7 and the requirements:
7.	The material according to claim 5, wherein
the substrate is fibers of any of a woven fabric, a nonwoven fabric and paper, and
the agent is attached to the surface of the fibers by application, to the surface of the fibers, of a solution in which the agent is dispersed in a solvent.
it is noted that the recitation, “the agent is attached to the surface of the fibers by application, to the surface of the fibers, of a solution in which the agent is dispersed in a solvent,” is a product, by-process requirement.  See MPEP § 2113, noted above, regarding product-by-process requirements.  Nonetheless, Sakurada teaches:
23: A method for giving fabric a sterilizing effect comprising the steps of printing any one of claims 1 through 8 to a surface of fibres of a woven or non-woven fabric.
(Sakurada, claim 23), which reads on the product-by-process requirements of claim 7.
Thus, Sakurada anticipates claim 7.
Regarding claim 8 and the requirements:
8.	The material according to claim 5, wherein
the substrate is at least one of wallpapers, ceiling materials, flooring materials and furniture, and
a solution in which the agent is dispersed in a solvent is applied to the surface of the substrate, or a resin film including the agent is applied to the surface of the substrate.
it is noted that the recitation, “a solution in which the agent is dispersed in a solvent is applied to the surface of the substrate, or a resin film including the agent is applied to the surface of the substrate,” is a product-by-process requirement.  See MPEP § 2113, noted above, regarding product-by-process requirements.  Nonetheless, Sakurada teaches:
31: Housing materials comprising housing products for indoor use of claim 26 provided in any one of wallpaper, ceiling material, flooring, etc.
[...]
38: A method for sterilizing water as a system using a sterilizing agent having a sterilizing effect without the presence of light manufactured by a means selected from (1) thermal bonding a metal (2) pressure bonding a metal (3) thermal/pressure bonding a metal onto ceramic particles, the metal being used with adsorptive material, said sterilizing agent being mixed with a liquid solution to form a slurry sterilizing dispersing element, the liquid solution being used on the human body and or other surfaces, and the slurry sterilizing dispersing element being used as materials/products.
(Sakurada, claims 31 and 38), which reads on the product-by-process requirements of claim 8.
Thus, Sakurada anticipates claim 8.
Regarding claim 11 and the requirements:
11.	A product comprising the agent of claim 1.
Sakurada teaches:
27: Products using the sterilizing agent of any one of claims 1 through 8.
(Sakurada, claim 27).
Thus, Sakurada anticipates claim 11.
Regarding claim 12 and the requirements:
12.	The product according to claim 11, wherein the product is a product selected from fibrous sheets, bed sheets, pillow cases, towels, handkerchiefs, bed-bath cloths, curtains, futon covers, blanket covers, seat covers, floor cushion covers, covers, table clothes, carpets, air-purification filters, water-purification filters, air conditioners and vehicles.
Sakurada teaches:
25: A sterilizing linen comprising the sterilizing agent of any one of claims 1 through 8 provided in any one of cloth sheets, cloth pillow cases, towels, wash clothes and curtains, etc.
(Sakurada, claim 25).
Thus, Sakurada anticipates claim 12.
Regarding claims 13-14 and the requirements:
13.	The product according to claim 11, wherein the product is a medical item selected from medical materials, medical elements, medical products and medical equipment.
14.	The product according to claim 11, wherein the product is a product selected from adhesive plasters (adhesive bandages), ointments, skin lotions, cosmetics, hand creams, gauzes, catheters, endoscopes, bandages, gowns, face masks, balloons, medical instrument buttons, and resin products for medical use.
Sakurada teaches:
28: Materials/products for medical use, medical equipment of claim 26 provided in any one of adhesive bandage, ointment, gauze, catheter, endoscope, etc.
(Sakurada, claim 28).
Thus, Sakurada anticipates claims 13-14.
Regarding claim 16 and the requirements:
16.	The product according to claim 11, wherein the product is a product for infection control.
Sakurada teaches:
34: A method for infection countermeasure, hygiene control as a system using any one of claims 1 through 8 by making any one of claims 1 through 8 as materials/products.
(Sakurada, claim 34).
Thus, Sakurada anticipates claim 16.

Claim Rejections - Nonstatutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-8, 11-14 and 16 are rejected on the ground of nonstatutory double patenting over claims 1-3, 15, 17-18, 20-23 and 26-27 of U.S. Patent 9,144,237 to Sakurada et al., hereinafter “‘237 Patent,” matured from copending Application No. 13/572,437.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims of the ‘237 Patent are drawn to an agent comprising titanium dioxide particles and metal ions such as silver adsorbed or bonded onto the surface of the titanium dioxide, as well as materials and products thereof.
Thus, claims 1-3, 15, 17-18, 20-23 and 26-27 of the ‘237 Patent anticipate claims 1-8, 11-14 and 16.
Claims 1, 3-5, 11-14 and 16 are rejected on the ground of nonstatutory double patenting over claims 1-3, 5-6 and 11 of U.S. Patent 10,051,859 to Sakurada, hereinafter “‘859 Patent,” matured from copending Application No. 14/831,717.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims of the ‘859 Patent are drawn to an agent comprising titanium dioxide particles and metal ions such as silver adsorbed or bonded onto the surface of the titanium dioxide, as well as materials and products thereof.
Thus, claims 1-3, 5-6 and 11 of the ‘859 Patent anticipate claims 1-5, 11-14 and 16.
Claims 2 and 6-8 are rejected on the ground of nonstatutory double patenting over claims 1-3, 5-6 and 11 of U.S. Patent 10,051,859 to Sakurada, hereinafter “‘859 Patent,” matured from copending Application No. 14/831,717, as applied to claims 1, 3-5, 11-14 and 16, in view of the disclosure of SAKURADA (US 2014/0044801 A1, Publ. Feb. 13, 2014; hereinafter, “Sakurada”).
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims of the ‘859 Patent are drawn to an agent comprising titanium dioxide particles and metal ions such as silver adsorbed or bonded onto the surface of the titanium dioxide, as well as materials and products thereof.  However, to the extent that the ‘859 Patent DOES NOT RECITE: 
metal ions adsorbed to surface of hydroxyapatite, which is adsorbed to the titanium dioxide (claim 2);
 fibers impregnated with the agent (claim 6);
fibers to which the agent is attached to the surface (claim 7); or 
wallpapers, ceiling material, flooring materials or furniture substrate to which the agent is applied on the surface (claim 8);
such applications would be obvious per the disclosure of Sakurada, as discussed above.
Thus, claims 1-3, 5-6 and 11 of the ‘859 Patent per Sakurada render claims 6-8 obvious.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting over claims 1-2 of U.S. Patent 11,033,026 to Sakurada, hereinafter “‘026 Patent,” matured from copending Application No. 16/039,317.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims of the ‘026 Patent are drawn to an agent/element comprising titanium dioxide particles and metal ions such as silver adsorbed or bonded onto the surface of the titanium dioxide, as well as materials and products thereof.
Thus, claims 1-2 of the ‘026 Patent anticipate claims 1 and 3.
Claims 2, 4-5, 11-14 and 16 are rejected on the ground of nonstatutory double patenting over claims 1-2 of U.S. Patent 11,033,026 to Sakurada, hereinafter “‘026 Patent,” matured from copending Application No. 16/039,317, as applied to claims 1 and 3, above, and in view of the disclosure of SAKURADA (US 2014/0044801 A1, Publ. Feb. 13, 2014; hereinafter, “Sakurada”).
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims of the ‘026 Patent are drawn to an agent/element comprising titanium dioxide particles and metal ions such as silver adsorbed or bonded onto the surface of the titanium dioxide, as well as materials and products thereof.  However, to the extent that the ‘026 Patent DOES NOT RECITE: 
metal ions adsorbed to surface of hydroxyapatite, which is adsorbed to the titanium dioxide (claim 2);
a material/substrate such as at least one of fibers of any of woven fabrics, nonwoven fabrics and paper, wood, plastics, metals and ceramics (claims 4-5);
 fibers impregnated with the agent (claim 6);
fibers to which the agent is attached to the surface (claim 7);
wallpapers, ceiling material, flooring materials or furniture substrate to which the agent is applied on the surface (claim 8); or
products (claims 11-14 and 16), such as fibrous sheets, bed sheets, pillow cases, towels, handkerchiefs, bed-bath cloths, curtains, futon covers, blanket covers, seat covers, floor cushion covers, covers, table clothes, carpets, air-purification filters, water-purification filters, air conditioners and vehicles (claim 12), as well as medical items (claim 13) such as bandages (claim 14), which are suitable for infection control (claim 16);
such applications would be obvious per the disclosure of Sakurada, as discussed above.
Thus, claims 1-2 of the ‘026 Patent per Sakurada render claims 2, 4-5, 11-14 and 16 obvious.

Conclusion
Claims 1-8, 11-14 and 16 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611